     Case 3:21-cr-00300-JLS Document 33 Filed 07/21/21 PageID.96 Page 1 of 1



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7                            (HON. JANIS L. SAMMARTINO)

 8
     UNITED STATES OF AMERICA,
 9                                                Case No. 21-CR-0300-JLS
                   Plaintiff,
10         vs.
                                                  ORDER TO CONTINUE
11   ANDRES ESTEBAN LOPEZ                         MOTION HEARING/TRIAL
                                                  SETTING
12                         Defendant

13
           Upon Joint Motion, IT IS HEREBY ORDERED that the Motion Hearing/ Trial
14

15   Setting     date of   July 23, 2021 be continued to August 27, 2021 at 1:30 p.m.
16
     Defendant shall file an acknowledgement of the new hearing date by August 16, 2021.
17
           For the reasons set forth in the joint motion, the Court finds that the ends of
18
     justice will be served by granting the requested continuance, and these outweigh the
19
     interests of the public and the defendant in a speedy trial. Accordingly, the delay
20
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
21
           IT IS SO ORDERED.
22
     Dated: July 21, 2021
23

24

25

26
27

28

                                              1
